                                                    Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 1 of 9

                                                                           UNITED STATES BANKRUPTCY COURT
                                                                             SOUTHERN DISTRICT OF TEXAS
                                                                               CORPUS CHRISTI DIVISION

CASE NAME:                    SAM KANEBEEF PROCESSORS, LLC                                                                             PETITION DA TE:           January 22, 2019
CASE NUMBER:                  19-20020


                                                     MONTHLY OPERATING REPORT SUMMARY for MAY 2019*
              MONTH                                                   Jan 22-31, 2019           Feb-2019             Mar-2019                Aor-2019               Mav-2019
REVENUES /MOR-6)                                                             4,124,345.27           677,775.17                  0.00                     0.00                  o.oc
INCOMEBEFORE lNT; DEPREC./TAX <MOR-6)                                       2,278,314.46           -432 658.32            -33,230.63                  -266.16                -96.7'
NJ:.l INCOME (LOSS) IMOR-6)                                                 1,541,496.58           -794 756.30           -250 967.93              -116,235.02           -135,319.65
PAYMENTS TO INSIDERS (MOR-9)                                                         0.00                 0.00                  0.00                     0.00                  0.00
PAYMENTS TO PROFESSIONALS <MOR-9)                                               80,000.00            98 735.00                  0.00                     0.00                  O.OC
 OTAL DISBURSEMENTS (MOR-7'.                                                1,846,030.81          1,110,433.49            772,443.02                   266.16             40,096.7!


                                                                                                                                                                       CIRC     NE
u•Tbe original of this document must be filed with the United States Bankruptcy Court..

                                                                                                                                                                       Yes
REQUIRED INSURANCE MAINTAINED                                     EXP.                      Are all post-petition liabilities, including taxes, being paid within termiYes I
                                                                                            Are all accounts receivable being collected within tenns?                         o

  AS OF SIGNATURE DATE                                            DATE                                                                                                 Yes    o
                                                                                                                                                                              o
                                                                                            Have any pre-petition liabilities been paid?
                                                                                             If so, describe
                                                                                            Are all funds received being deposited into DIP bank accounts?            � �
                                                                                            Were any assets disposed of outside the normal course ofbusiness?
                                                                                                                                                                      � �
                                                                                                                                                                   @   Yes
                                                                                             If so, describe
                                                                                            Are all U.S. Trustee Quarterly Fee Payments cunent?
                                                                                                                                                ·o;.;:nc;..? _ ______T.;.BD
                                                                                            What is the status of your Plan ofReorgani.=za:::ll:.:                         = ____ _ ________


ATTORNEY NAME:                 Matt Okin, David Cuny
FIRM NAME:                     Okin&Adams
ADDRESS:                       1113 Vine Street
                               Suite 201                                                       I certify under penalty ofperjury that the follow, n · oompl
CITY , STATE, ZIP:             Houston_, TX 77002                                              Monthly Operating Report (MOR), consisting of OR-I throu    �
TELEPHONE/I' AX:               �228-4100                                                       MOR-9 p                n         and correct.
                                                                                                                        r                        l
                                                                                                         1;:1


                                                                                                    SIGNED       �L::::..//Jlfu,����u�....c.::::_�
                                                                                                                      ....:::
                                                                                                                 (ORIGINAL SIGNATURE)
                                                                                                                                                    , -_




                                                                                                             Rich.![d S. Schmidt                                                           7/5/2019
                                                                                                       (PRlNT NAME OF SIGNATORY)                                                            DATE



•General Note: This document has been filed by Richard S. Schmidt, the federal court receiver (the "Receiver"). The Receiver's signature on this document should. in no way, be considered a
testament to the truth or validity of the information contained herein. The Receiver has created this document solely based on the information available to him in his capacity as federal court receiver
of Sam Kane Beef Processors. LLC. The Receiver has taken great care to verify the information to the extent feasible. however. the Receiver could not. and cannot verify all information contained
herein. Creditors and parties in interest are cautioned to NOT RELY on the information contained in these documents.

NOTES:


MOR-I                                                                                                                                                                                 Revised 07/01/98
                                                 Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 2 of 9



 CASE NAME: SAM KANE BEEF PROCESSORS, LLC
CASE NUMBER: 19-20020



                                                                      COMPARATIVE BALANCE SHEETS
                                                                  1
ASSETS                                           FILING DATE               MONTH                MONTH                 MONTH             MONTH             MONTH             MONTH
                                                 January 22, 2019        January 2019         February 2019          March 2019         April 2019        May 2019
CURRENT ASSETS
Petty Cash                                                   $0.00                   0.00                  0.00                  0.00             0.00              0.00
Cash                                                   3,558,439.86          8,279,946.16         16,717,568.56         16,871,326.50    16,871,060.34     16,830,983.55
Accounts Receivable, Net [2]                          22,213,991.70         15,006,163.56          1,812,731.78                  0.00             0.00              0.00
Inventory: Lower of Cost or Market                     7,864,398.68          3,740,053.41                  0.00                  0.00             0.00              0.00
Security Deposit                                               0.00                  0.00                  0.00                  0.00             0.00              0.00
Prepaid Expenses / Deposits                            5,519,206.08          5,519,206.08          5,519,206.08          5,519,206.08     5,519,206.08      5,519,206.08
Due from Affiliate                                             0.00                  0.00                  0.00                  0.00             0.00              0.00
Retainers                                                      0.00                  0.00                  0.00                  0.00             0.00              0.00
Insurance Bond                                                 0.00                  0.00                  0.00                  0.00             0.00              0.00
TOTAL CURRENT ASSETS                                  39,156,036.32         32,545,369.21         24,049,506.42         22,390,532.58    22,390,266.42     22,350,189.63            0.00
PROPERTY, PLANT & EQUIP. @ COST                       39,355,047.93         39,355,047.93                  0.00                  0.00             0.00              0.00
Less Accumulated Depreciation                                  0.00                  0.00                  0.00                  0.00             0.00              0.00
NET BOOK VALUE OF PP & E                              39,355,047.93         39,355,047.93                  0.00                  0.00             0.00              0.00            0.00
OTHER ASSETS
 1. Officer Loans                                        893,389.32            893,389.32            893,389.32            893,389.32        893,389.32        893,389.32
 2. Marquette Reserve Hold                             4,813,516.66          4,813,516.66          4,813,516.66          4,813,516.66      4,813,516.66      4,813,516.66
 3. Other                                                      0.00                  0.00                  0.00                  0.00              0.00              0.00
TOTAL ASSETS                                        $84,217,990.23        $77,607,323.12        $29,756,412.40        $28,097,438.56    $28,097,172.40    $28,057,095.61        $0.00

NOTES:
[1] Per Schedules and Statement of Financial Affairs created from the Debtor’s books and records.
[2] - During March 2019, the Debtor was ordered to transfer any A/ R collections (and all outstanding A/R) to UMB-Marquette.



MOR-2
                                               Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 3 of 9



     CASE NAME: SAM KANE BEEF PROCESSORS, LLC
    CASE NUMBER: 19-20020



                                                                        COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                              FILING DATE1              MONTH                MONTH                MONTH            MONTH             MONTH             MONTH
EQUITY                                             January 22, 2019        January 2019         February 2019         March 2019        April 2019        May 2019
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                 0.00            736,817.88             362,097.98        217,737.30        115,968.86         95,222.86
PRE-PETITION LIABILITIES
 Notes Payable and Other Secured Debt                  54,568,624.59         54,568,624.59           48,068,624.59      48,068,624.59    48,068,624.59     48,068,624.59
 Priority Debt                                              6,635.19              6,635.19                6,635.19           6,635.19         6,635.19          6,635.19
 Federal Income Tax                                             0.00                  0.00                    0.00               0.00             0.00              0.00
 FICA/Withholding                                               0.00                  0.00                    0.00               0.00             0.00              0.00
 Unsecured Debt                                        48,007,799.47         48,007,799.47           48,007,799.47      48,007,799.47    48,007,799.47     48,007,799.47
TOTAL PRE-PETITION LIABILITIES                        102,583,059.25        102,583,059.25           96,083,059.25      96,083,059.25    96,083,059.25     96,083,059.25            0.00
TOTAL LIABILITIES                                     102,583,059.25        103,319,877.13           96,445,157.23      96,300,796.55    96,199,028.11     96,178,282.11            0.00
OWNER'S EQUITY (DEFICIT)
 PREFERRED STOCK                                                 0.00                  0.00                    0.00              0.00              0.00              0.00
 COMMON STOCK                                                    0.00                  0.00                    0.00              0.00              0.00              0.00
 CAPITAL                                               -18,365,069.02        -18,365,069.02          -18,365,069.02    -18,365,069.02    -18,365,069.02    -18,365,069.02
 RETAINED EARNINGS: Filing Date                                  0.00                  0.00                    0.00              0.00              0.00              0.00
 RETAINED EARNINGS: Post Filing Date                             0.00         -7,347,484.99          -48,323,675.81    -49,838,288.97    -49,736,786.69    -49,756,117.48
TOTAL OWNER'S EQUITY (NET WORTH)                       -18,365,069.02        -25,712,554.01          -66,688,744.83    -68,203,357.99    -68,101,855.71    -68,121,186.50           0.00
TOTAL
LIABILITIES &
OWNERS EQUITY                                         $84,217,990.23        $77,607,323.12          $29,756,412.40    $28,097,438.56    $28,097,172.40    $28,057,095.61        $0.00

NOTES:
[1] Per Schedules and Statement of Financial Affairs created from the Debtor’s books and records.

MOR-3
                                         Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 4 of 9



 CASE NAME: SAM KANE BEEF PROCESSORS, LLC
 CASE NUMBER19-20020




                                                  SCHEDULE OF POST-PETITION LIABILITIES
                                                             MONTH                 MONTH               MONTH                MONTH              MONTH                    MONTH
                                                          January 22, 2019       January 2019        February 2019         March 2019          April 2019               May 2019
TRADE ACCOUNTS PAYABLE                                                  0.00           301,914.04           28,700.32                   0.00                0.00                      0.00
TAX PAYABLE
 Federal Payroll Taxes                                                  0.00                0.00                 0.00                0.00                0.00                     0.00
 State Payroll Taxes                                                    0.00                0.00                 0.00                0.00                0.00                     0.00
 Ad Valorem Taxes                                                       0.00                0.00                 0.00                0.00                0.00                     0.00
 Sales Taxes                                                            0.00                0.00                 0.00                0.00                0.00                     0.00
TOTAL TAXES PAYABLE                                                     0.00                0.00                 0.00                0.00                0.00                     0.00
SECURED DEBT POST-PETITION                                              0.00                0.00                 0.00                0.00                0.00                     0.00
ACCRUED INTEREST PAYABLE                                                0.00                0.00                 0.00                0.00                0.00                     0.00
                          1
ACCRUED PROFESSIONAL FEES                                               0.00          434,903.84           333,397.66          217,737.30          115,968.86                95,222.86
OTHER ACCRUED LIABILITIES
 1.
 2.
 3.
TOTAL POST-PETITION LIABILITIES (MOR-3)                               $0.00         $736,817.88          $362,097.98         $217,737.30         $115,968.86               $95,222.86

Note:
[1] Professional fees include: The Claro Group ($459K), Okin Adams ($420K), Gordian Group ($258K) and R. Schmidt ($60K).

MOR-4                                                                                                                                                              Revised 07/01/98
                                                   Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 5 of 9



  CASE NAME: SAM KANE BEEF PROCESSORS, LLC
 CASE NUMBER: 19-20020



                                                            AGING OF POST-PETITION LIABILITIES
                                                                     As of MAY 31, 2019
      DAYS                    TOTAL                       TRADE                         FEDERAL                        STATE               AD VALOREM,              PROFESSIONAL
                                                         ACCOUNTS                        TAXES                         TAXES               OTHER TAXES                  FEES
0-30                                   95,222.86                          0.00                          0.00                        0.00                 0.00                  95,222.86
31-60                                 115,968.86                          0.00                                                                                                115,968.86
61-90                                 246,437.62                     28,700.32                                                                                                217,737.30
91+                                 1,070,215.54                    301,914.04                                                                                                768,301.50
TOTAL                             $1,527,844.88                   $330,614.36                         $0.00                        $0.00                $0.00             $1,197,230.52




                                                                AGING OF ACCOUNTS RECEIVABLE
     MONTH                  January 2019                 February 2019                  March 2019                    April 2019             May 2019
                                                                                           [2]                           [2]                   [2]
0-30 DAYS                          4,124,345.27                    677,775.17                          0.00                         0.00                 0.00
31-60 DAYS                        10,881,818.29                  1,134,956.61                          0.00                         0.00                 0.00
61-90 DAYS                                 0.00                          0.00                          0.00                         0.00                 0.00
91+ DAYS                                   0.00                          0.00                          0.00                         0.00                 0.00
TOTAL                            $15,006,163.56                 $1,812,731.78                         $0.00                        $0.00                $0.00                      $0.00

MOR-5                                                                                                                                                           Revised 07/01/98

Note:
[1] Professional fees include: The Claro Group ($459K), Okin Adams ($420K), Gordian Group ($258K) and R. Schmidt ($60K).
[2] - During March 2019, the Debtor was ordered to transfer any A/ R collections (and all outstanding A/R) to UMB-Marquette.
                                               Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 6 of 9



    CASE NAME: SAM KANE BEEF PROCESSORS, LLC
   CASE NUMBER: 19-20020



                                                           STATEMENT OF INCOME (LOSS)
                                                        MONTH               MONTH             MONTH              MONTH               MONTH                 FILING TO
                                                     Jan 22-31, 2019      February 2019      March 2019          April 2019          May 2019                DATE
REVENUES (MOR-1)                                          4,124,345.27          677,775.17                0.00                0.00              0.00          4,802,120.44
TOTAL COST OF REVENUES                                             0.00               0.00                0.00                0.00              0.00                  0.00
GROSS PROFIT                                              4,124,345.27          677,775.17                0.00                0.00              0.00          4,802,120.44
OPERATING EXPENSES:
 PAYROLL - WAGES, TAXES, WITHOLDINGS                        933,820.98          319,783.89         16,107.80               0.00                0.00           1,269,712.67
 BANK FEES                                                      292.98            5,160.29            467.04             266.16               96.79               6,283.26
 ENVIRONMENTAL/WASTE ISSUES                                  48,878.10          125,431.84          3,000.00               0.00                0.00             177,309.94
 EQUIPMENT RENTALS - LEASES                                   3,603.35            3,405.55              0.00               0.00                0.00               7,008.90
 UTILITIES & TELEPHONE/IT                                   181,798.67           12,427.01              0.00               0.00                0.00             194,225.68
 INSURANCE                                                   37,302.92          420,579.77         13,370.40               0.00                0.00             471,253.09
 PACKING AND PLANT SUPPLIES                                 180,495.00           19,074.31              0.00               0.00                0.00             199,569.31
 FOOD SAFETY AND TESTING                                      3,569.08                0.00              0.00               0.00                0.00               3,569.08
 TRANSPORTATION/FREIGHT                                      87,810.00          280,238.80              0.00               0.00                0.00             368,048.80
 REPAIRS & MAINTENANCE                                        1,213.31            3,043.73              0.00               0.00                0.00               4,257.04
 GENERAL & ADMINISTRATIVE                                     2,114.93            8,399.29              0.00               0.00                0.00              10,514.22
 OFFICE SUPPLIES/EXPENSES                                     3,385.28            2,343.59              0.00               0.00                0.00               5,728.87
 HEALTH CLINIC                                               10,619.98                0.00              0.00               0.00                0.00              10,619.98
 OTHER EXPENSES                                              39,126.23           88,920.61            285.39               0.00                0.00             128,332.23
 PAYMENTS TO INSIDERS (See MOR 9)                                 0.00                0.00              0.00               0.00                0.00                   0.00
 PROFESSIONAL FEES                                          312,000.00         -178,375.19              0.00               0.00                0.00             133,624.81
 OTHER ACCRUED EXPENSES                                           0.00                0.00              0.00               0.00                0.00                   0.00
TOTAL OPERATING EXPENSES                                  1,846,030.81        1,110,433.49         33,230.63             266.16               96.79           2,990,057.88
 INCOME BEFORE INT, DEPR/TAX (MOR-1)                    $2,278,314.46        ($432,658.32)      ($33,230.63)          ($266.16)            ($96.79)           1,812,062.56
 INTEREST EXPENSE                                                 0.00                0.00              0.00               0.00                0.00                   0.00
 DEPRECIATION [1]                                                 0.00                0.00              0.00               0.00                0.00                   0.00
 OTHER (INCOME) EXPENSE*                                          0.00                0.00              0.00               0.00           40,000.00              40,000.00
 OTHER ITEMS**                                              736,817.88          362,097.98        217,737.30         115,968.86           95,222.86           1,527,844.88
 TOTAL INT, DEPR & OTHER ITEMS                              736,817.88          362,097.98        217,737.30         115,968.86          135,222.86           1,567,844.88
 NET INCOME BEFORE TAXES                                $1,541,496.58        ($794,756.30)     ($250,967.93)      ($116,235.02)       ($135,319.65)             244,217.68
 TAXES                                                            0.00                0.00              0.00               0.00                0.00                   0.00
NET INCOME (LOSS) (MOR-1)                               $1,541,496.58        ($794,756.30)     ($250,967.93)      ($116,235.02)       ($135,319.65)           $244,217.68

NOTES:

[1] Depreciation expense was not determined.
** Includes Accrued Professional Fees
MOR-6                                                                                                                                                  Revised 07/01/98
                                           Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 7 of 9



 CASE NAME: SAM KANE BEEF PROCESSORS, LLC
CASE NUMBER: 19-20020



                                                      CASH RECEIPTS AND DISBURSEMENTS
                                                                    MONTH             MONTH              MONTH             MONTH             MONTH               FILING TO
                                                                 Jan 22-31, 2019    February 2019       March 2019         April 2019        May 2019               DATE
 1. CASH-BEGINNING OF MONTH                                         $3,558,439.86     $8,279,946.16     $16,717,568.56    $16,871,326.50    $16,871,060.34        $3,558,439.86
RECEIPTS:
 2. SALES                                                                    0.00               0.00              0.00               0.00             0.00                  0.00
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                6,567,537.11       8,198,055.89        775,175.57               0.00             0.00         15,540,768.57
 4. LOANS & ADVANCES (attach list)                                           0.00               0.00              0.00               0.00             0.00                  0.00
 5. SALE OF ASSETS                                                           0.00       1,350,000.00        150,000.00               0.00             0.00          1,500,000.00
 6. COMISSIONS, VENDOR CREDIT & OTHER INCOME                                 0.00               0.00          1,025.39               0.00            20.00              1,045.39
TOTAL RECEIPTS                                                       6,567,537.11       9,548,055.89        926,200.96               0.00            20.00         17,041,813.96
DISBURSEMENTS:
 7. PAYROLL - WAGES, TAXES, WITHOLDINGS                                933,820.98         319,783.89          16,107.80              0.00              0.00         1,269,712.67
 8. BANK FEES                                                              292.98           5,160.29             467.04            266.16             96.79             6,283.26
 9. ENVIRONMENTAL/WASTE ISSUES                                          48,878.10         125,431.84           3,000.00              0.00              0.00           177,309.94
10. EQUIPMENT RENTALS - LEASES                                           3,603.35           3,405.55               0.00              0.00              0.00             7,008.90
11. UTILITIES & TELEPHONE/IT                                           181,798.67          12,427.01               0.00              0.00              0.00           194,225.68
12. INSURANCE                                                           37,302.92         420,579.77          13,370.40              0.00              0.00           471,253.09
13. PACKING AND PLANT SUPPLIES                                         180,495.00          19,074.31               0.00              0.00              0.00           199,569.31
14. FOOD SAFETY AND TESTING                                              3,569.08               0.00               0.00              0.00              0.00             3,569.08
15. TRANSPORTATION/FREIGHT                                              87,810.00         280,238.80               0.00              0.00              0.00           368,048.80
16. REPAIRS & MAINTENANCE                                                1,213.31           3,043.73               0.00              0.00              0.00             4,257.04
17. GENERAL & ADMINISTRATIVE                                             2,114.93           8,399.29               0.00              0.00              0.00            10,514.22
18. OFFICE SUPPLIES/EXPENSES                                             3,385.28           2,343.59               0.00              0.00              0.00             5,728.87
19. HEALTH CLINIC                                                       10,619.98               0.00               0.00              0.00              0.00            10,619.98
20. OTHER EXPENSES                                                      39,126.23          88,920.61             285.39              0.00              0.00           128,332.23
21. PAYMENTS TO INSIDERS (See MOR 9)                                         0.00               0.00               0.00              0.00              0.00                 0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                  1,534,030.81       1,288,808.68          33,230.63            266.16             96.79         2,856,433.07
22. PROFESSIONAL FEES - see Appendix A                                 312,000.00        -178,375.19               0.00              0.00              0.00           133,624.81
23. U.S. TRUSTEE FEES                                                        0.00               0.00               0.00              0.00              0.00                 0.00
24. OTHER REORGANIZATION EXPENSES (attach list)                              0.00               0.00         739,212.39              0.00         40,000.00           779,212.39
TOTAL DISBURSEMENTS**                                                1,846,030.81       1,110,433.49         772,443.02            266.16         40,096.79         3,769,270.27
25. NET CASH FLOW                                                    4,721,506.30       8,437,622.40         153,757.94           -266.16        -40,076.79        13,272,543.69
26. CASH - END OF MONTH (MOR-2)                                    $8,279,946.16     $16,717,568.56     $16,871,326.50    $16,871,060.34    $16,830,983.55       $16,830,983.55

NOTES:
** To MOR 1
24. OTHER REORGANIZATION EXPENSES - The payment of $739,212,39 was made to Nueces County for taxes after sale of PP&E.
24. OTHER REORGANIZATION EXPENSES - The payment of $40,000.00 was made to Fronteo for forensic data capture.


MOR-7                                                                                                                                                         Revised 07/01/98
                                                                               Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 8 of 9

     CASE NAME: SAM KANE BEEF PROCESSORS, LLC
    CASE NUMBER: 19-20020



                                                                                                                                 CASH ACCOUNT RECONCILIATION
                                                                                                                                       As of MAY 31, 2019
BANK NAME                       BBVA Compass                 BBVA Compass BBVA Compass BBVA Compass Charter Bank Charter Bank Charter Bank Charter Bank Charter Bank BBVA Compass                  BBVA Compass   Wells Fargo       Wells Fargo       Wells Fargo         UMB (1)
ACCOUNT NUMBER (last 4 digits)      9536                         9358         9749         0163            4174        3091       4208         9248         3561         7636                          9785         8727               8701              0492
ACCOUNT TYPE                       Trade                       Checking     Checking     Checking        Checking    Checking   Checking     Checking     Checking     Checking                      Checking   DIP-Checking       DIP-Checking      DIP-Checking       Marquette          TOTAL
BANK BALANCE                     $        -                  $         -  $         -  $        (0.00) $     431.77 $ (397.44) $      3.46 $     (62.57) $       -   $ 3,000,000.00                $          - $        189.98    $ 647,587.61     $ 12,489,380.20   $   693,850.54    $ 16,830,983.55
DEPOSITS IN TRANSIT                                                                                                                                                                                                                                                                                0.00
OUTSTANDING CHECKS                                                                                                                                                                                                                                                                                 0.00
ADJUSTED BANK BALANCE            $        -                   $          -     $         -     $         (0.00) $       431.77   $   (397.44) $   3.46   $   (62.57) $    -     $   3,000,000.00   $         -     $      189.98   $   647,587.61   $ 12,489,380.20 $      693,850.54     16,830,983.55
BEGINNING CASH - PER BOOKS       $        -                   $          -     $         -     $         (0.00) $       471.74   $   (374.90) $   3.46   $   (42.29) $    -     $   3,000,000.00   $         -     $      203.98   $   647,587.61   $ 12,529,360.20 $      693,850.54   $ 16,871,060.34
RECEIPTS                                 0.00                           0.00            0.00              0.00            0.00          0.00      0.00         0.00      0.00               0.00            0.00            0.00             0.00             20.00              0.00             20.00
TRANSFERS BETWEEN ACCOUNTS               0.00                           0.00            0.00              0.00            0.00          0.00      0.00         0.00      0.00               0.00            0.00       40,000.00             0.00        (40,000.00)             0.00              0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL         DEBTOR MOR-2                                                                                                                                                                                                                                                                    0.00
CHECKS/OTHER DISBURSEMENTS               0.00                           0.00            0.00              0.00          (39.97)       (22.54)     0.00       (20.28)     0.00               0.00            0.00       (40,014.00)           0.00              0.00              0.00        (40,096.79)
ENDING CASH - PER BOOKS          $        -                   $          -     $         -     $         (0.00) $       431.77 $     (397.44) $   3.46   $   (62.57) $    -     $   3,000,000.00   $         -     $       189.98 $    647,587.61   $ 12,489,380.20   $    693,850.54   $ 16,830,983.55




Note:
[1] - During March 2019, the Debtor was ordered to transfer any A/ R collections (and all outstanding A/R) to UMB-Marquette.

MOR-8
                                      Case 19-20020 Document 338 Filed in TXSB on 07/08/19 Page 9 of 9


CASE NAME:                                    SAM KANE BEEF PROCESSORS, LLC
CASE NUMBER:                                  19-20020



                                      PAYMENTS TO INSIDERS AND PROFESSIONALS
                                                                             MONTH             MONTH           MONTH         MONTH         MONTH        MONTH
  INSIDERS: NAME/COMP TYPE                                                Jan 22-31, 2019    February 2019    March 2019     April 2019    May 2019


TOTAL INSIDERS (MOR-1)                                                              $0.00            $0.00          $0.00         $0.00        $0.00       $0.00

                                                                             MONTH             MONTH           MONTH         MONTH         MONTH        MONTH
         PROFESSIONALS                                                    Jan 22-31, 2019    February 2019    March 2019     April 2019    May 2019

   1.   Richard S. Schmidt, Sole Member                                               0.00        98,735.00           0.00          0.00
   2.   Okin & Adams LLP                                                         20,000.00             0.00           0.00          0.00
   3.   The Claro Group                                                          60,000.00             0.00           0.00          0.00
   4.   Gordian Group                                                                 0.00             0.00           0.00          0.00
TOTAL PROFESSIONALS (MOR-1)                                                    $80,000.00       $98,735.00          $0.00         $0.00        $0.00       $0.00

NOTES: The professionals payments made in Jan-Feb were made after approval by the Court.

MOR-9                                                                                                                                                  Revised 07/01/98
